UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1471


RONALD SATISH EMRIT,

                    Plaintiff - Appellant,

             v.

CONGRESSMAN CRESCENT HARDY,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paul W. Grimm, District Judge. (8:17-cv-00075-PWG)


Submitted: June 20, 2017                                          Decided: June 30, 2017


Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald Satish Emrit, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ronald Satish Emrit appeals the district court’s order dismissing his civil

complaint for improper venue. We have reviewed the record and find no reversible error.

See Buchanan v. Manley, 145 F.3d 386, 388-89 (D.C. Cir. 1998). It is apparent from

Emrit’s complaint that no conceivable basis exists for venue in the District of Maryland.

See 28 U.S.C. § 1391(b), (c) (2012) (describing venue and residency requirements);

O’Neill v. Battisti, 472 F.2d 789, 791 (6th Cir. 1972) (describing “residency” of public

official).   Moreover, we are satisfied that the interests of justice did not require

transferring, rather than dismissing, the action. See Simpkins v. D.C. Gov’t, 108 F.3d

366, 370 (D.C. Cir. 1997) (recognizing that district court may dismiss action, despite

improper venue, where complaint patently failed to state viable claim).

       Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2